FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JORGE MENDOZA-BARRAGAN,                          No. 11-72384

               Petitioner,                       Agency No. A075-766-086

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jorge Mendoza-Barragan, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

second motion to reopen seeking reissuance of the BIA’s prior order dismissing his

appeal from an immigration judge’s removal order. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a

motion to reopen, Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir.

2010), and for substantial evidence the BIA’s factual determinations, Siong v. INS,

376 F.3d 1030, 1036 (9th Cir. 2004). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Mendoza-Barragan’s

second motion to reopen for reissuance, because the evidence in the record does

not compel the conclusion that Mendoza-Barragan did not receive the BIA’s prior

order dismissing his appeal. See Hernandez-Velasquez, 611 F.3d at 1078 (“[T]he

BIA enjoys a rebuttable ‘presumption of mailing’ when it issues a decision

accompanied by a properly addressed and dated cover letter . . . , [which] may be

rebutted by affidavits of nonreceipt . . . .”); see also Singh v. INS, 213 F.3d 1050,

1054 n.8 (9th Cir. 2000) (“[S]tatements in motions are not evidence and are

therefore not entitled to evidentiary weight.”).

      We lack jurisdiction to review Mendoza-Barragan’s challenge to the BIA’s

order of March 27, 2007, denying his first motion to reopen for reissuance, because

this petition for review is untimely as to that order. See Membreno v. Gonzales,

425 F.3d 1227, 1229 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     11-72384